660 N.W.2d 126 (2003)
Edwin A. LOWELL, Relator,
v.
LEE STAMPING and Chubb & Son, Respondents, and
Lee Stamping and Federated Mutual Insurance Co., Respondents, and
Special Compensation Fund.
No. C9-03-212.
Supreme Court of Minnesota.
April 29, 2003.
David G. Johnson, Minneapolis, MN, for Edwin A. Lowell.
Howard Y. Held, Minneapolis, MN, for Lee Stamping, Inc.
Steven E. Sullivan, Fitch, Johnson, Larson, Walsh & Held, P.A., Minneapolis, MN, for Federated Mutual Insurance Company.
*127 Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 6, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/Sam Hanson
Associate Justice